ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petitions of Ronald Julian Hanson for further review be, and the same are, granted for the limited purpose of remanding to the court of appeals for reconsideration.
MEMORANDUM
The state public defender, representing petitioner in connection with his petition for review, discovered that, apparently as the result of a mixup, three of the six volumes of the transcript in the trial in Case No. C3-90-1743 were not filed with the court of appeals and that accordingly the court of appeals did not have the benefit of the complete transcript in considering petitioner’s pro se appeal. Since there is no provision in the rules for a petition for rehearing of a decision of the court of appeals, the state public defender raised the issue on petitioner’s behalf in the petition for review. In the interests of justice and without suggesting that petitioner is entitled to any relief on the merits of his appeal, we remand the consolidated cases to the court of appeals for reconsideration in light of the now apparently complete record.